USCA11 Case: 20-13822     Date Filed: 05/10/2022   Page: 1 of 38




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13822
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RONALD TAI YOUNG MOON, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 2:19-cr-00324-ACA-HNJ-1
                   ____________________
USCA11 Case: 20-13822       Date Filed: 05/10/2022   Page: 2 of 38




2                      Opinion of the Court               20-13822

Before JILL PRYOR, BRANCH, and HULL, Circuit Judges.
HULL, Circuit Judge:
       This case begins, as many criminal cases do, with a search
warrant. A federal task force conducted a year-long investigation,
presented the fruits of their labor to a magistrate judge, and
received authority to search for evidence tending to prove that
their subject, a medical doctor, was engaged in healthcare fraud
and the illegal distribution of opioids and other pain pills.
       In January 2019, the task force executed that search
warrant on a medical clinic, The Industrial Athlete, which was
owned and operated by Ronald Tai Young Moon, Jr., a physician
in Birmingham. The medical and patient files they searched are
not in the record before us.
       Rather, this case involves what the task force found in a
cluttered back room used only by Moon. A bag full of videotapes
under a desk. Some stacked on the desk. Some on a shelf nearby.
The room also contained a television with a VCR, so an agent
started playing the tapes, roughly a minute of each one, to see if
they might be relevant to the crimes the agent was there to
investigate. About fifteen tapes in, to the agent’s surprise, this
stopped being a case about drugs.
       The tapes were seized immediately. A new federal search
warrant was obtained, so different investigators could review the
tapes in full. And after a three-day jury trial, Moon was convicted
USCA11 Case: 20-13822      Date Filed: 05/10/2022    Page: 3 of 38




20-13822              Opinion of the Court                      3

of production of, attempted production of, and possession of child
pornography.
      Moon caught the district court by surprise, too, when he
moved for a new trial arguing that his Sixth Amendment rights
were violated when it closed the court during certain witnesses’
testimony. The court was surprised because Moon agreed to
some closures and never once objected to the others. It denied
his motion.
       Moon appeals his convictions. After review and with the
benefit of oral argument, we affirm.
               I.     FACTUAL BACKGROUND
A. The Search Warrant Application
       Moon was a practicing physician who owned and operated
The Industrial Athlete, a medical clinic in Birmingham. Moon
specialized in pain management.
       In January 2019, Drug Enforcement Agency (DEA) task
force officer Jason Green applied for a warrant to search The
Industrial Athlete. In his 55-page affidavit in support of the
application for a search warrant, Officer Green stated his belief
that probable cause existed to believe that Moon was operating a
“pill mill.” Officer Green defined “pill mills” as “organizations
that illegally distribute or dispense controlled substances,
including opiate-based narcotics, under the guise of operating
seemingly legitimate medical clinics.” Officer Green averred that
there was probable cause to believe that Moon’s clinic contained
USCA11 Case: 20-13822       Date Filed: 05/10/2022   Page: 4 of 38




4                     Opinion of the Court                20-13822

evidence of violations of 21 U.S.C. § 841 (illegal distribution and
dispensing of controlled substances) and 18 U.S.C. § 1347 (health
care fraud).
        Officer Green recounted that law enforcement had been
investigating Moon’s prescribing practices since late 2017.
Investigators had obtained data for prescriptions written by Moon
from 2014 to 2018, and that data exhibited signs “of a typical pill
mill.” For example, in each of those years, Moon wrote more
than 12,000 narcotic prescriptions. For the entire 2014 to 2018
period, Moon ranked number 15—out of 13,425 physicians, nurse
practitioners, and physician assistants—in quantity of controlled
substances, and number 23 in quantity of opioids, prescribed and
filled in Alabama.
       In addition, the data showed that Moon regularly wrote
prescriptions with dosages above the Center for Disease Control’s
(CDC) recommendations for chronic pain. Citing a CDC
guideline published March 18, 2016, Officer Green explained that
the recommended opioid dose was no more than 90 morphine
milligram equivalents per day (MME/day), and that providers
should take extra precautions when prescribing any amount
above 50 MME/day. However, from 2015 to 2018, Moon wrote
more than 11,300 narcotic prescriptions with a dosage higher than
90 MME/day.
       Officer Green explained that investigators also obtained
documents from health insurer BlueCross/BlueShield (BCBS)
relating to BCBS’s audits and analyses of Moon’s claims in 2014,
USCA11 Case: 20-13822      Date Filed: 05/10/2022   Page: 5 of 38




20-13822              Opinion of the Court                     5

2015, and 2016. According to those records, BCBS sent letters to
Moon in May 2015, February 2016, and June 2016 describing a
concerning pattern of “upcoding”—meaning that BCBS believed
that Moon was “submitting claims . . . for more comprehensive,
time-intensive services than Moon was (or could realistically be)
performing.” For example, the February 2016 “letter stated that,
based on estimates of the time needed to complete the services
for which Moon was submitting claims, between October 2014
and October 2015 Moon billed 24 hours or more of service per
day 46% of the time.” In the letters, BCBS noted that Moon’s
billing practices were outside the norm compared to Moon’s
peers.
       Officer Green also described evidence resulting from
investigators’ interviews with several witnesses. Among them
was Angela Blackwell, a pharmacist who worked near Moon’s
clinic. According to Officer Green, Blackwell stated that most
prescriptions from Moon were “pre-printed” or “pre-filled out.”
Blackwell had refused to fill numerous prescriptions from Moon
because they prescribed an opioid, a benzodiazepine, and a
muscle relaxant, which was a dangerous drug cocktail.
       Next, Officer Green described what investigators witnessed
while surveilling Moon’s clinic on several days in June and July
2018. The clinic was very busy each time the investigators
surveilled it—even shortly after it opened at 2 a.m.—and
investigators saw vehicles registered to individuals who lived
USCA11 Case: 20-13822      Date Filed: 05/10/2022    Page: 6 of 38




6                     Opinion of the Court               20-13822

more than 100 miles away in Alabama, as well as vehicles from
Georgia, Kentucky, and Tennessee.
        Finally, Officer Green averred that the DEA hired a pain
management expert, who reviewed Moon’s prescription data and
concluded that Moon’s prescribing practices far exceeded
accepted standards for medical practice and that Moon was
prescribing drugs in combinations that carried a particularly high
risk of overdose.
       In the warrant application, Officer Green defined “[t]he
terms ‘records’ and ‘documents’” to “include all information
recorded in any form, visual or aural, and by any means, whether
in . . . photographic form (including, but not limited to,
microfilm, microfiche, prints, slides, negatives, videotapes,
motion pictures, photocopies); . . . .” (emphasis added). Officer
Green explained that “this application seeks authority to search
for records that might be found in [The Industrial Athlete], in
whatever form they are found.”
B. The Search Warrant
       A magistrate judge found that Officer Green’s affidavit
established probable cause and issued a search warrant. The
warrant “applie[d] to information associated with all medical and
other records maintained at The Industrial Athlete.” It authorized
law enforcement to seize “[a]ny records or evidence regarding
violations of 21 U.S.C. § 841 or 18 U.S.C. § 1347.” It then listed
numerous specific items relevant to the search, one of which was:
USCA11 Case: 20-13822         Date Filed: 05/10/2022      Page: 7 of 38




20-13822                Opinion of the Court                           7

        11. Computers, digital storage media and digital
        content, which may include, but are not limited to,
        floppy disks, hard drives, tapes, DVD disks, CD-
        ROM disks, flash storage or other magnetic, optical,
        or mechanical storage that can be accessed by
        computers to store or retrieve data, including but
        not limited to patient records, prescription records,
        financial records, business records, stored electronic
        communications, photographs, video recordings,
        and audio recordings. (Emphases added).
C. Agent Wade Green Finds the Videotapes
        The DEA task force executed the search warrant at The
Industrial Athlete on January 15, 2019. DEA Agent Wade Green,
an investigator in the diversion unit, was among the agents who
executed the search warrant. A few hours in, Agent Green and
his partner, Special Agent Jimmy Pope, were directed to search an
office that was not yet searched. 1
     Agent Green noticed a small television and VHS
combination unit on a chair in the office. 2 It was plugged in.
Agent Green also noticed a hidden camera inside a smoke

1 Several employees later testified that this was Moon’s office, Moon
generally kept the door locked, and Moon did not let other people inside.
2 At trial, the
              government asked Agent Green to describe what a VCR was—
“a unit that would play the VHS tapes,” he responded—and asked him what
a VHS tape was. Agent Green explained that “VHS tapes preceded DVDs for
video recordings”; they “utilized magnetic tape to record audio and video
onto them”; and they were “6 or 7 inches wide and a few inches deep.”
USCA11 Case: 20-13822      Date Filed: 05/10/2022   Page: 8 of 38




8                     Opinion of the Court              20-13822

detector—which he recognized because he had used an identical
one in a former job—a manual for a clock radio that contained a
hidden camera that transmitted wirelessly, and a device for
receiving such transmissions. Under the desk in the office, Agent
Green found a black satchel containing videotapes. Agent Green
also found videotapes on the desk and to the side of the desk. In
all, there were 60 videotapes in the office, some with labels and
some without.
        Based on his discovery of the hidden camera in the smoke
detector, Agent Green believed there was a possibility the tapes
could contain footage taken inside the clinic. Agent Green began
to watch the videotapes, viewing each for about one minute. He
either played them from the point the tape was wound to, or
rewound slightly to see the most recent part of the tape that had
been viewed. After he reviewed about 15 tapes, some of which
contained images of naked adult women, he played a tape and
saw that it contained an image of a naked child in a bathroom. At
that point, he stopped reviewing the videos.
USCA11 Case: 20-13822             Date Filed: 05/10/2022          Page: 9 of 38




20-13822                    Opinion of the Court                                 9

D. Content of the Videotapes 3
      The FBI seized the videotapes and obtained a search
warrant specific to child pornography. FBI intelligence analyst
Tina Mauldin reviewed the full contents of all 60 tapes. The tapes
contained a mix of family videos, hidden camera videos, videos
that appeared to be secretly filmed using a handheld device,
videos that were taped off of a television, and surveillance videos
from a clinic. Many tapes contained adult pornography.
      The FBI digitized the contents of 13 of the 60 tapes and
placed those contents onto a thumb drive. The video files were
separated into 13 folders and were labeled by Tape Number and
Clip Number. For example, the folder for Tape 1 contained the
uncut contents of the first tape, labeled “1A,” as well as those
same contents cut up into chronological clips, labeled “1A1,”
“1A2,” etc. Ultimately, Moon’s charges stemmed from clips of



3 The   contents of 13 videotapes were admitted as evidence at trial but, given
their sensitive nature, were not sent to the appellate court. However, there
is sufficient description of the tapes in the trial testimony, the district court’s
post-trial order, and unobjected-to portions of the Presentence Investigation
Report for us to describe their general contents accurately. Because Moon
does not challenge the sufficiency of the evidence supporting his convictions,
our description of the tapes’ contents is, for all intents and purposes,
background information. If any issues in this case depended on what the
videos showed, we would have limited ourselves to what the jury saw or
heard and would have requested the video files be securely delivered to us.
But it was simply not necessary here.
USCA11 Case: 20-13822      Date Filed: 05/10/2022    Page: 10 of 38




10                    Opinion of the Court                20-13822

covert footage found on Tapes 1, 2, 3, and 4. Those clips showed
the following.
1. Tape 1
        In 2009, several of Moon’s daughter’s friends spent the
night at the Moon house after their Eighth-grade banquet. Tape 1
contains footage of these girls, all of whom were minors, from a
camera that was secretly recording them in a bathroom in the
basement of the Moon home. The bathroom had a sink/vanity
area, which the camera was focused on, and a separate
toilet/shower area, which could be seen on camera if the door to
that area was open. In total, Tape 1 contained hidden-camera
footage of seven 13–14-year-old girls as they entered the
bathroom or changed within it. Five were fully clothed in the
clips, and one was shown naked from the waist up.
       The seventh child captured in the hidden-camera footage
on Tape 1 was fully nude. In Clip 5 on Tape 1, C.P., who was 13
years old at the time, wears her formal dress as she walks from
the sink area to the toilet area and closes the door behind her.
She then returns to the sink area wearing a bathing suit. Clip 9 on
Tape 1 shows C.P. taking off her bathing suit in the sink area of
the bathroom and drying her hair. She is fully naked with her
pubic area visible.
USCA11 Case: 20-13822          Date Filed: 05/10/2022       Page: 11 of 38




20-13822                  Opinion of the Court                           11

2. Tape 2
       Tape 2 included secretly taped footage of Moon’s niece,
A.R., entering a bathroom topless. She was less than 15 years old
at the time.
3. Tapes 3 and 4
       Tapes 3 and 4 contained footage that was secretly taped
through the windows of Moon’s next-door neighbor’s house in
the early 1990s. Many clips showed S.W.—an adult—as she
changed in her laundry room. However, some clips showed
S.W.’s twin daughters, K.M. and K.R., who were in middle school
at the time.
       In Clip 5 on Tape 3, one of the twins4 is in K.M.’s bedroom
and can be seen on the video taking off her shirt. Clips 1 and 2 on
Tape 4 also showed one of the twins naked from the waist up
while changing. In Clip 6 on Tape 4, one of the twins is changing
clothes and is shown fully naked. In that clip, the camera zooms
in on the twin and then zooms back out.
                    II.    PRE-TRIAL MOTIONS
       A superseding indictment charged Moon with two counts
of production and attempted production of child pornography, in
violation of 18 U.S.C. § 2251(a), (e) (Counts One and Four); two


4 S.W.’s daughters were identical twins and, as children, often wore their
hair in the same style. Thus, K.M. and K.R. both testified that they did not
know which one of them was depicted in each video clip.
USCA11 Case: 20-13822           Date Filed: 05/10/2022       Page: 12 of 38




12                        Opinion of the Court                   20-13822

counts of attempted production of child pornography, in violation
of 18 U.S.C. § 2251(a), (e) (Counts Two and Three); and two
counts of possession of child pornography, in violation of
18 U.S.C. § 2252A(a)(5)(B), (b)(2) (Counts Five and Six). Counts
One and Five corresponded to the clips of the middle school girls
on Tape 1, particularly Clip 9 of C.P. Count Two corresponded
to the clip on Tape 2 of A.R. Count Three corresponded to the
clip on Tape 3 of K.M. or K.R. And Counts Four and Six
corresponded to the clips on Tape 4 of K.M. or K.R., particularly
Clip 6.
A. Moon’s Motion to Suppress
        Moon moved to suppress the evidence seized from the
clinic, arguing that: (1) Officer Jason Green’s affidavit submitted in
support of the application for a search warrant of Moon’s clinic
intentionally omitted and misrepresented pertinent facts; and
(2) Agent Wade Green’s viewing of the tapes during the search
exceeded the scope of the warrant. Moon requested a Franks5
hearing for the court to determine whether probable cause
supported the search warrant.
      At a motion hearing, Moon contended that Officer Jason
Green’s affidavit was misleading or false in several ways. He
argued, among other things, that: (1) Officer Green’s application
of the CDC guidelines to Moon’s prescription data was


5 Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674 (1978).
USCA11 Case: 20-13822          Date Filed: 05/10/2022        Page: 13 of 38




20-13822                  Opinion of the Court                            13

misleading and, in part, based on miscalculations; (2) a private
investigator spoke to Blackwell, the pharmacist quoted in the
affidavit, and she denied making the statements attributed to her
in the affidavit; and (3) Officer Green omitted material facts
relating to Moon’s dispute with BCBS regarding his billing
practices. 6
       The district court found that Moon had not shown that
Officer Green intentionally or recklessly included misleading
statements in, or omitted material information from, the affidavit.
It also found that the disputed statements from pharmacist
Blackwell could be removed from the affidavit without negating
probable cause to support the search warrant. Thus, it denied
Moon’s request for a Franks hearing.
      Regarding Agent Wade Green’s review of the tapes, Moon
argued in his suppression motion that the tapes were outside the
scope of the warrant because they contained analog data that
could not be “accessed by computers to store or retrieve data.”
The district court denied Moon’s motion to suppress, finding that
the warrant’s “scope clearly include[d] tapes.”

6 In his motion to suppress, Moon made the conspiratorial allegation that the
“genesis of this investigation [of Moon] came from” BCBS providing
documents to investigators. Moon argued that Officer Green omitted that
the investigation was based on information provided by “an entity with a
prior history of dispute with the Defendant related to the very issues
contained within the affidavit and with a financial motive against the
Defendant.” The government denied this allegation, and Moon did not
bring it up at the motion hearing.
USCA11 Case: 20-13822      Date Filed: 05/10/2022   Page: 14 of 38




14                    Opinion of the Court               20-13822

B. Moon’s Recusal Motion
       About six weeks before trial, Moon moved for the judge’s
recusal because the judge’s former law firm represented BCBS,
which Moon argued was a material witness in his case. Moon
contended that, in determining whether Moon was entitled to a
Franks hearing, the judge “was forced to make credibility
determinations about information coming from BCBS.” Moon
argued that, although he was no longer in-network with BCBS,
the insurer “maintain[ed] a significant financial incentive to put
[Moon] out of business completely because they are still required
to cover . . . services ordered by [Moon] for BCBS insureds.”
Moon stated that he did not know if the district court “worked on
any BCBS related matters or if she derived any income from fees
earned by other attorneys working cases for BCBS” but filed his
motion in “an abundance of caution.”
        The district court denied Moon’s motion for recusal. The
district court judge stated that she had “never personally
represented Blue Cross Blue Shield in any matter.” In addition,
the judge confirmed with her former law firm that the firm had
never represented BCBS in any matter related to Moon. Further,
the district court rejected Moon’s contention that BCBS was a
material witness whose credibility the court had to address.
USCA11 Case: 20-13822           Date Filed: 05/10/2022         Page: 15 of 38




20-13822                   Opinion of the Court                              15

                               III.    TRIAL
A. The Trial Closure Agreement
       Moon’s case proceeded to trial. At a conference the day
before trial, the government stated that it intended to ask the
court to clear the courtroom of non-essential personnel before it
played video clips containing nudity. The district court
responded, “How about we do this so that I can cut off at the pass
their objection. Why don’t you approach and say, Hey, this is
one of those tapes, and we’ll do it that way.” The government
agreed that it would approach the bench each time it wished to
seek a closure.
      On the morning of trial, the parties informed the district
court that (1) they had reached an agreement to close the
courtroom during the display of sensitive evidence and the
questioning that would surround that evidence and (2) they
would inform the court when closure was appropriate. 7
       At trial, the government presented twenty-four witnesses
over three days, who generally testified to the facts as described
above. Four were involved in the investigation of Moon’s clinic
or the processing of the tapes. One was an employee of the tapes’
manufacturer, there to testify about when and where the tapes

7 Moon—who is represented by different counsel on appeal than he was at
trial—now argues that the parties came to no such agreement. However, as
we will discuss in greater detail below, Moon’s own post-trial filings are clear
that this agreement did, in fact, exist.
USCA11 Case: 20-13822          Date Filed: 05/10/2022       Page: 16 of 38




16                       Opinion of the Court                    20-13822

were made. Five were former employees in Moon’s household or
clinic. And fourteen identified themselves and others in the
secretly taped video footage. 8
      The trial was closed to the public during all or part of
eighteen witnesses’ testimony, as follows.
1. Day 1 of trial
        The government first asked the court to close the
courtroom during the testimony of its fourth witness, FBI
intelligence analyst Tina Mauldin. After some preliminary
questioning, the government stated:
       And at this point, Your Honor, the government
       would ask permission to play some excerpts, as
       agreed upon, for the jury and would ask for the
       courtroom to be closed.
The district court asked the gallery to leave. Moon did not object.
In fact, he requested a sidebar to discuss a separate issue “while
the gallery leaves.” When Moon began his cross-examination of
Mauldin, Moon did not request that the courtroom be reopened.
   After Mauldin’s testimony, the government informed the
court that a portion of its next examination could be open to the
public, but the court would “need to close it” again because the
government planned to “play videos.” The district court

8 As described above, some of the secretly taped video footage identified by
the witnesses showed individuals who were fully clothed, while other
footage showed children or adults who were partially or completely naked.
USCA11 Case: 20-13822       Date Filed: 05/10/2022     Page: 17 of 38




20-13822               Opinion of the Court                        17

instructed the court security officer to allow the gallery back in. It
said to the government, “I trust that you will let me know when
you want me to have the members of the gallery leave.” The
government responded that it would. Moon did not object.
       After preliminary questioning of C.R., a former neighbor of
Moon’s, the government stated that it was going to play video
clips containing sensitive information. It stated that it was not
sure that the first video clip contained sensitive information or
not but, “out of an abundance of caution,” it asked that the
courtroom be cleared. The district court instructed the gallery to
leave. Moon did not object. During her testimony, C.R.
identified secretly taped footage of herself breastfeeding her son
and of her adult house-sitter sitting in C.R.’s dining room naked.
When Moon began his cross-examination of C.R., Moon did not
say anything about the courtroom closure.
2. Day 2 of trial
        The second day of trial began with the testimony of L.F.—
the house-sitter identified by witness C.R. the previous day. After
brief initial questioning, the government told the court that it was
going to show some video clips and asked that the courtroom be
cleared. The district court instructed the gallery to leave the
room. Moon did not object. When Moon began his cross-
examination of L.F., he did not say anything about the courtroom
closure.
USCA11 Case: 20-13822     Date Filed: 05/10/2022   Page: 18 of 38




18                    Opinion of the Court              20-13822

       Next, the government called Elaine Ward, whom Moon
employed as a house cleaner for more than two decades, at both
of the houses he occupied in that time. When it called Ward to
the stand, the government told the court that the courtroom
could be reopened. Moon then stated that he would “probably
play a video on cross that may have something,” and the district
court instructed the court security officer to wait. The
government said, “On cross.” Moon responded, “Yeah. I just
didn’t know if you wanted to bring them in and shuffle them out,
Your Honor. Either way.”
       Nothing more was said on the topic at that point, but the
public presumably was allowed back into the courtroom, because
a short time later during Ward’s testimony, the government once
against asked the district court to clear the gallery. The court
instructed the gallery to exit the room, and Moon did not object.
The government then played numerous videos in which Ward
identified areas of Moon’s houses and members of Moon’s family,
including his children. Moon did not play any videos during his
cross-examination of Ward, but Moon did not tell the court that
he would not be doing so and did not ask that the courtroom be
reopened.
      After Ward, the government called W.F., who was one of
the middle-schoolers taped on the hidden bathroom camera after
the Eighth-grade dance. The government told the court that,
“this witness and the next, there will be some clips.” The
government said it had a number of questions before it would
USCA11 Case: 20-13822      Date Filed: 05/10/2022    Page: 19 of 38




20-13822              Opinion of the Court                      19

play any clips. The court did not order that the courtroom be
reopened to the public, and the trial remained closed for the
whole of W.F’s testimony and that of the next witness, C.Y.
Moon did not object at any point.
        After C.Y. testified, the government called Khyle McCord,
an employee of Maxell Corporation who testified about when and
where the videotapes were manufactured. When McCord began
testifying, neither party suggested that the courtroom be
reopened. Nor did Moon ask to reopen the courtroom before
cross-examining McCord.
       After McCord finished testifying, the court asked, “Are
there people waiting outside? Are we allowed to let people back
in?” The government responded that its next two witnesses were
“going to have clips,” and the district court said, “Okay. Forget
it.” Moon did not object.
       After that exchange, three more witnesses testified with the
courtroom closed, and Moon did not object at the beginning of
their testimony or before cross-examining them. Next, the
government called Kelly Tittle, a former employee at The
Industrial Athlete. After the government asked her a few
biographical questions, Moon interrupted to ask, “Are we playing
any tapes?” The government said no. Moon asked the court to
reopen the courtroom, which it did.
      The courtroom remained open for Tittle’s testimony and
that of three more former Industrial Athlete employees. The
USCA11 Case: 20-13822      Date Filed: 05/10/2022    Page: 20 of 38




20                    Opinion of the Court                20-13822

district court closed the trial again at the government’s request
during the testimony of K.M., one of the twins who appeared on
handheld camera footage taped through a window. Moon did
not object.
        The trial remained closed to the public for the rest of the
day. After K.M., the government informed the court before each
of the next two witnesses—S.W. and L.C.—that it would be
showing clips after some introductory questions. Each time, the
court thanked the government and did not reopen the
courtroom. Each time, Moon did not object. After L.C., the
government called C.P. to testify, and neither party commented
on the closure. The last witness of the day was A.R. and, once
again, neither party commented on the closure when she was
called to the stand. Moon also did not ask the court to reopen the
trial before cross-examining K.M., S.W., L.C., or C.P. (He did not
cross-examine A.R.)
3. Day 3 of trial
       The government presented two final witnesses on the third
day of trial: K.F., who identified herself in hidden-camera footage
taken when she was 19 or 20 years old, and K.R., who was one of
the secretly-filmed twins. The government asked to close the
courtroom during K.F.’s testimony because it was “going to play
some video clips of a sensitive nature.” The court asked the
public to go out to the hallway. Moon did not object, nor did he
ask the court to reopen the trial for his cross-examination of K.F.
USCA11 Case: 20-13822           Date Filed: 05/10/2022       Page: 21 of 38




20-13822                  Opinion of the Court                             21

      Neither party mentioned the courtroom closure when K.R.
took the stand. Moon did not ask for the court to be reopened
before he cross-examined K.R.
B. Motion for a New Trial
       The jury found Moon guilty on all six charged crimes.
      After the jury’s verdict, Moon moved for a new trial under
Fed. R. Crim. P. 33. 9 Among other reasons, Moon’s motion
argued that he was entitled to a new trial because the district
court deprived him of his Sixth Amendment right to an open and
public trial through its “repeated and pervasive closing of the
courtroom.”
       After the government responded, Moon replied by arguing
that he was not “attempt[ing] to renege on the agreed-upon scope
of the limited courtroom closure the parties negotiated prior to
the start of trial.” Rather, Moon contended that his new-trial
motion “direct[ed] the court to ways in which the closures
exceeded the parties’ agreement to close the courtroom during
the presentation of sensitive evidence.” He stated that, “[i]n no



9 In the same post-verdict filing, Moon also moved for a judgment of
acquittal under Fed. R. Crim. P. 29, renewing the acquittal motion he made
during trial. On appeal, Moon does not argue that the evidence was
insufficient to support his convictions or that the district court erred in
denying his Rule 29 motion. Therefore we do not discuss his arguments or
the district court’s order relating to his motion for a judgment of acquittal.
USCA11 Case: 20-13822      Date Filed: 05/10/2022   Page: 22 of 38




22                    Opinion of the Court               20-13822

way did Dr. Moon argue in his Rule 33 motion that all the
closures violated the Sixth Amendment.”
       The district court ordered Moon to file a notice describing
“exactly which portion or portions of the witness’s testimony
where the courtroom was closed exceeded the scope of
Dr. Moon’s agreement with the government.” The court noted
that it was “surprised” by the Sixth Amendment argument
because “throughout the trial, Dr. Moon never objected to any
courtroom closure, cross-examined witnesses while the
courtroom remained closed, and at times even requested closures
of the courtroom himself. Moreover, he never raised the issue at
any sidebar, or even off the record while the jury was excused.”
       Moon complied with the court’s order. Moon’s response
explained that he understood the closure agreement to be limited
to portions of the trial involving “clips of alleged child
pornography, attempts to produce child pornography, or sensitive
non-child pornography involving adults and the immediate
questioning about those clips.”
       Moon’s filing, in a section titled “Where the closure
exceeded the agreement,” then explained witness-by-witness his
belief that: (1) various closures “complied with the closure
agreement”; (2) other closures “exceeded the scope of the closure
agreement” or were “not proper under the parties’ closure
agreement”; and (3) one particular closure “was in no way
included within the pre-trial agreement about courtroom
closure.” The filing also explained Moon’s belief that certain
USCA11 Case: 20-13822            Date Filed: 05/10/2022         Page: 23 of 38




20-13822                   Opinion of the Court                               23

evidence and questions about that evidence were “covered by the
closure agreement,” while some videos “did not contain
pornographic images that would have been contemplated by the
closure agreement,” and some government questions were
“unrelated to the subject of the closure agreement.”
       The district court denied Moon’s motion for a new
trial. The district court subsequently sentenced Moon to a total
of 360 months’ imprisonment. Moon timely appealed.
      On appeal, Moon argues that: (1) Agent Wade Green’s
search of the videotapes was unreasonable under the Fourth
Amendment; (2) the repeated courtroom closures violated his
Sixth Amendment public-trial right; and (3) the district court
abused its discretion in various rulings before and during trial.
We begin with Moon’s constitutional arguments.
           IV.      SCOPE OF THE SEARCH WARRANT
        Moon argues that the district court erred in denying his
motion to suppress the tapes and their contents because Agent
Wade Green’s search of the tapes was beyond the scope of the
clinic search warrant. 10

10 When reviewing a district court’s denial of a motion to suppress, we
review the court’s findings of fact for clear error and its application of law to
the facts de novo. United States v. Campbell, 26 F.4th 860, 870 (11th Cir.
2022) (en banc). In doing so, we view the evidence in the light most
favorable to the prevailing party—here, the government. Id. Our review
may encompass the entire record. United States v. Newsome, 475 F.3d 1221,
1224 (11th Cir. 2007).
USCA11 Case: 20-13822      Date Filed: 05/10/2022   Page: 24 of 38




24                    Opinion of the Court               20-13822

       The Fourth Amendment requires that search warrants
“particularly describ[e] the place to be searched, and the persons
or things to be seized.” U.S. Const. amend. IV. This particularity
requirement exists “to protect individuals from being subjected to
general, exploratory searches.” United States v. Khanani, 502 F.3d
1281, 1289 (11th Cir. 2007). The permissible scope of a search is
governed by the terms of the warrant, and the search may be “as
extensive as reasonably required to locate the items described in
the warrant.” United States v. Wuagneux, 683 F.2d 1343, 1352
(11th Cir. 1982). “The reasonableness of the search depends upon
the complexity of the crime being investigated and the difficulty
involved in determining whether certain documents” contain
evidence of that crime. United States v. Sawyer, 799 F.2d 1494,
1509 (11th Cir. 1986); see Wuagneux, 683 F.2d at 1349 (“[T]he
Supreme Court has recognized that effective investigation of
complex white-collar crimes may require the assembly of a ‘paper
puzzle’ from a large number of seemingly innocuous pieces of
individual evidence.”).
       When a warrant authorizes the seizure of documents, “an
officer acting pursuant to such a warrant is entitled to examine
any document he discovers,” in order “to perceive the relevance
of the documents to the crime.” United States v. Slocum, 708
F.2d 587, 604 (11th Cir. 1983) (quotation marks omitted). “[T]he
perusal must cease at the point of which the warrant’s
inapplicability to each document is clear.” Id. (emphasis added)
(quotation marks omitted).
USCA11 Case: 20-13822       Date Filed: 05/10/2022    Page: 25 of 38




20-13822               Opinion of the Court                       25

       We conclude that Agent Green’s search of the videotapes
was within the scope of the clinic search warrant and, therefore,
did not violate Moon’s Fourth Amendment rights. The search
warrant application expressly included “videotapes” in its
definition of “‘records’ and ‘documents.’” And the warrant
authorized seizure of “tapes.” Given this authorization, Agent
Green was entitled to examine each of the tapes he found to
perceive their relevance to the crime. See Slocum, 708 F.2d at
604. And this is exactly what he did, by watching a small amount
of each tape. Watching each one was the “only means” for Agent
Green to determine whether each particular tape fell within the
warrant. See id. at 604.
        Moon argues that videotapes are too obsolete a technology
for a reasonable agent to believe they might contain evidence of
his clinic’s operations, and so even a brief look to see if they were
relevant was unreasonable. Videotapes are so obsolete, he
argues, that the government felt the need to have Agent Green
explain to the jury what videotapes and VCRs even are. We are
not persuaded. As we mentioned, the warrant expressly provided
for the seizure of tapes. The TV/VCR in Moon’s office was
plugged in, indicating to Agent Green that the device was
operational. And Agent Green found evidence that Moon had at
least one hidden camera device in the office, leading him to
believe, reasonably, that the tapes might contain footage related
to the clinic’s operations, such as footage of incomplete exams or
even footage that would show the location of other hidden
USCA11 Case: 20-13822           Date Filed: 05/10/2022       Page: 26 of 38




26                          Opinion of the Court                  20-13822

cameras. We conclude that Agent Green’s search of the tapes
was “reasonably required to locate the items described in the
warrant.” See Wuagneux, 683 F.2d at 1352.
       Accordingly, the district court did not err in denying
Moon’s motion to suppress based on Agent Green’s search of the
tapes.
                       V.      TRIAL CLOSURES
        We turn to Moon’s Sixth Amendment challenge. In his
motion for a new trial and subsequent filings—as detailed
extensively above—Moon argued that the trial closures were
broader than the parties’ pre-trial agreement to close the
courtroom for the display of sensitive evidence. In his appellate
brief, however, Moon argues that “the record contains no support
for the suggestion” that such an agreement existed. And, though
he explicitly denied doing so in the district court, he argues here
that every closure was erroneous.11


11  Ultimately, it is not relevant to our analysis exactly to which closures
Moon now assigns error. We do note that Moon’s post-trial filing, located
on the district court docket at No. 157, expressly contended that the closure
was appropriate during all or part of the government’s direct examination of
fifteen witnesses, but exceeded the scope of the parties’ agreement during
the entirety of the cross-examination of those same witnesses. Thus, we
must disagree with Moon’s argument on appeal that the district court’s order
denying his Rule 33 motion “inexplicably and erroneously claimed that most
of the challenged closures occurred during Moon’s own cross-examination.”
In our view, the district court’s finding was neither inexplicable nor
erroneous.
USCA11 Case: 20-13822       Date Filed: 05/10/2022     Page: 27 of 38




20-13822               Opinion of the Court                        27

       After careful and thorough review, we conclude that the
record amply supports the existence of an agreement to close the
courtroom for certain testimony. The government contends that
Moon, by entering this agreement and subsequently failing to
object to any closures that purportedly exceeded its scope, waived
his right to a public trial.
       This Court has not yet held that a defendant may waive his
Sixth Amendment right to a public trial. Today, we do. And we
hold that, on this record, Moon waived his public-trial right.
Therefore, there is no error for us to review. See United States v.
Phillips, 834 F.3d 1176, 1183 (11th Cir. 2016).
A. The Right to a Public Trial
       The Sixth Amendment guarantees criminal defendants “the
right to a speedy and public trial.” U.S. Const. amend. VI. This
requirement “is for the benefit of the accused; that the public may
see he is fairly dealt with and not unjustly condemned.” Waller v.
Georgia, 467 U.S. 39, 46, 104 S. Ct. 2210, 2215 (1984) (quotation
marks omitted). A public trial “ensur[es] that judge and
prosecutor carry out their duties responsibly, . . . encourages
witnesses to come forward[,] and discourages perjury.” Id.
       In rare circumstances, a court may find that closure is
essential to protect an overriding interest, “such as the
defendant’s right to a fair trial or the government’s interest in
inhibiting disclosure of sensitive information.” Id. at 45, 104 S. Ct.
at 2215. A party seeking closure over an objection must
USCA11 Case: 20-13822        Date Filed: 05/10/2022     Page: 28 of 38




28                      Opinion of the Court                 20-13822

(1) “advance an overriding interest that is likely to be prejudiced”
and (2) show that the closure is “no broader than necessary to
protect that interest.” Id. at 48, 104 S. Ct. at 2216. The trial court,
in turn, must (1) “consider reasonable alternatives to closing the
proceeding” and (2) “make findings adequate to support the
closure.” Id. If there is an objection to closure, the trial court
must sua sponte consider reasonable alternatives; the opposing
party does not carry the burden to suggest them. See Presley v.
Georgia, 558 U.S. 209, 214, 130 S. Ct. 721, 724 (2010).
B. Waiver of the Public-Trial Right
        The violation of a defendant’s Sixth-Amendment public-
trial right is a structural error. Weaver v. Massachusetts, 582 U.S.
___, 137 S. Ct. 1899, 1910 (2017). This means that, “where there
is an objection at trial and the issue is raised on direct appeal, the
defendant generally is entitled to automatic reversal regardless of
the error’s actual effect on the outcome.” Id. (quotation marks
omitted).
       Under certain circumstances, however, structural rights
remain subject to the rules of waiver. See Peretz v. United States,
501 U.S. 923, 936-37, 111 S. Ct. 2661, 2669 (1991) (“The most basic
rights of criminal defendants are . . . subject to waiver.”); see also
United States v. Mezzanatto, 513 U.S. 196, 201, 115 S. Ct. 797, 801
(1995) (“A criminal defendant may knowingly and voluntarily
waive many of the most fundamental protections afforded by the
Constitution.”). A waiver is the “intentional relinquishment or
USCA11 Case: 20-13822          Date Filed: 05/10/2022        Page: 29 of 38




20-13822                  Opinion of the Court                            29

abandonment of a known right.”              Phillips, 834 F.3d at 1183
(quotation marks omitted).
       The U.S. Supreme Court concluded in Levine v. United
States that a defendant in a criminal contempt proceeding had a
right to a public trial derived not from the Sixth Amendment—
which does not apply to contempt proceedings—but from the
due process clause of the Fifth Amendment. 362 U.S. 610, 616, 80
S. Ct. 1038, 1042 (1960). The Court then held that the defendant
waived his due process public-trial right because he was present at
his contempt proceedings, was fully aware of the courtroom’s
closure, and did not object. Id. at 619, 80 S. Ct. at 1044; see
Peretz, 501 U.S. at 936, 111 S. Ct. at 2669 (explaining that Levine
involved the “waiver of right to public trial”).
       Several other circuits have since determined that, although
Levine was a Fifth Amendment case, its waiver principles apply
equally in the Sixth Amendment context. 12 See United States v.
Christi, 682 F.3d 138, 143 n.1 (1st Cir. 2012) (Souter, J., sitting by
designation); United States v. Rivera, 682 F.3d 1223, 1233 n.6 (9th
Cir. 2012); United States v. Hitt, 473 F.3d 146, 155 (5th Cir. 2006).
We agree. In Levine, the Supreme Court explained that both the
Fifth and Sixth Amendment public-trial rights reflected “the
notion, deeply rooted in the common law, that justice must

12 The Seventh and Eighth Circuits also have held that a criminal defendant
may waive his Sixth Amendment public-trial right but without citing Levine.
Walton v. Briley, 361 F.3d 431, 434 (7th Cir. 2004); Addai v. Schmalenberger,
776 F.3d 528, 534 (8th Cir. 2015) (citing Peretz).
USCA11 Case: 20-13822            Date Filed: 05/10/2022         Page: 30 of 38




30                         Opinion of the Court                       20-13822

satisfy the appearance of justice.” Levine, 362 U.S. at 616, 80 S.
Ct. at 1042 (quotation marks omitted). Thus, “[a]s the Court
explained, the values protected are the same in each case.”
Christi, 682 F.3d at 143 n.1. It follows that the defendant’s ability
to enter a knowing waiver is the same, too. Accordingly, we hold
that a criminal defendant may waive his Sixth Amendment right
to a public trial. 13
       While our sister circuits—and now this Court, too—
generally agree that a defendant can waive his public-trial right,
there is some disagreement on exactly how such a waiver might
occur. The Fifth and Ninth Circuits have held that waiver
occurred where the defendants and their counsel were present for
the courtroom closures but did not object. Hitt, 473 F.3d at 155;
United States v. Cazares, 788 F.3d 956, 971 (9th Cir. 2015). But
the First, Seventh, and Eighth Circuits have held that more than a
mere failure to object is needed. See Christi, 682 F.3d at 142;




13 While the public-trial right is “one created for the benefit of the
defendant[,]” we acknowledge that the public has an important First
Amendment right to attend criminal proceedings. Presley, 558 U.S. at 213-
15, 130 S. Ct. at 723-25 (quotation marks omitted). If a member of the
public objects to the closing of the courtroom, the district court remains
obligated to balance the interests and consider alternatives to closure, even if
both parties agreed. See id. at 214-15, 130 S. Ct. at 724-25 (citing Press-Enter.
Co. v. Superior Ct. of Cal., 464 U.S. 501, 104 S. Ct. 819 (1984)).
USCA11 Case: 20-13822           Date Filed: 05/10/2022         Page: 31 of 38




20-13822                   Opinion of the Court                              31

Walton v. Briley, 361 F.3d 431, 433-34 (7th Cir. 2004); Addai v.
Schmalenberger, 776 F.3d 528, 534 (8th Cir. 2015). 14
      We need not decide exactly where that line must be drawn.
During trial, Moon’s actions (and lack thereof) went far past a
mere failure to object to the courtroom closures and into an
affirmative, knowing waiver.
       Here, the record shows that the parties had a pretrial
agreement about certain closures of the courtroom. Further,
there were several points early in the trial where Moon
affirmatively relinquished or abandoned his public-trial right. See
Phillips, 834 F.3d at 1183. On the first day of trial, the
government all but invited a Waller analysis when it explained to
the district court that it did not know whether the first video it
planned to play during C.R.’s testimony would be “sensitive,” but
was requesting closure at that time “out of an abundance of
caution.” If Moon had objected, the government would have had
to prove a closure at that point was necessary—or within the
scope of the parties’ agreement, even—and the district court
would have had to consider alternatives and make findings on the


14 We also agree with our sister circuits who have considered the issue that
the decision to propose or object to closing the courtroom is a strategic
decision and, therefore, the public-trial right may be waived by a defendant’s
counsel on his behalf. See, e.g., Hitt, 473 F.3d at 155; Martineau v. Perrin,
601 F.2d 1196, 1200 (1st Cir. 1979); see also Addai, 776 F.3d at 532-34 (holding
that waiver occurred when “Addai’s trial counsel . . . consented to the
closure” as part of trial strategy).
USCA11 Case: 20-13822     Date Filed: 05/10/2022   Page: 32 of 38




32                    Opinion of the Court              20-13822

record. See Waller, 467 U.S. at 48, 104 S. Ct. at 2216. But, with
the “subject matter unmistakably on the table,” Moon said
nothing. See Christi, 682 F.3d at 142 (“[T]he circumstances of
defense counsel’s failure to speak on the matter here [during
substantive discussion of the public-trial right] shows that her
silence passed beyond inadvertence or passivity to the point of
waiver.”).
       Then, on the second day of trial, it was Moon who
expressly interjected and allowed for the possibility that the
closures would exceed the scope of the limited-closure pre-trial
agreement when he told the court he did not mind “either way” if
it did not re-open the courtroom for Elaine Ward’s direct
examination. Even though the government said the gallery could
return for Ward’s testimony, Moon’s counsel advised that he
would “probably play a video on cross that might have
something” and he “didn’t know if [the court] wanted to bring
them in and shuffle them out.” This statement clearly signaled
that Moon was okay with the courtroom being closed for periods
of time not covered by the limited pre-trial closure agreement.
And it was only after this statement by Moon’s counsel that the
trial was closed for more than one witness at a time—without
Moon ever suggesting that his earlier “either way” comment was
not still his view of the matter. Notably too, the only time Moon
asked it to, the district court immediately opened the courtroom
to the public.
USCA11 Case: 20-13822            Date Filed: 05/10/2022         Page: 33 of 38




20-13822                   Opinion of the Court                               33

        On this record, we hold that the combination of (1) Moon’s
pre-trial agreement to close the courtroom for some testimony;
(2) his affirmative indications early in the trial that he consented
to closures that he knew exceeded that agreement; and (3) his
subsequent failure to object to any closures that purportedly
exceeded the scope of that agreement together added up to a
waiver of his right to a public trial. Thus, no error occurred. 15
Phillips, 834 F.3d at 1183.
                          VI.     OTHER ISSUES
       On appeal, Moon also argues that the district court abused
its discretion in: (1) denying his motion for a Franks hearing;
(2) denying his motion for recusal; and (3) declining to give
several of his requested jury instructions regarding the definition
of “lascivious exhibition.”
      After review and oral argument, we conclude that Moon’s
arguments on these issues have no merit and do not warrant
extended discussion.


15 For the first time on appeal, Moon argues that the district court’s failure to
make individual findings before each closure also violated the public’s First
Amendment right to view the proceedings. Assuming without deciding that
a defendant can make this argument at all, we conclude the district court did
not plainly err because no binding precedent clearly states that a court must
consider the public’s right where the defendant waives his Sixth Amendment
right and no members of the public object. Further, nothing herein suggests
what should have happened on the merits if a member of the public had
objected.
USCA11 Case: 20-13822      Date Filed: 05/10/2022     Page: 34 of 38




34                     Opinion of the Court               20-13822

1. Moon’s Request for a Franks Hearing
       Regarding the Franks challenge to the affidavit in support
of the clinic search warrant, Moon failed to make a substantial
preliminary showing that Officer Jason Green made intentionally
false or misleading statements in his affidavit in support of his
request for the clinic search warrant. See Franks, 438 U.S. at 155-
56, 98 S. Ct. at 2676. And the district court did not abuse its
discretion in determining that probable cause remained even
without those parts of the affidavit that the district court excised
as arguably false or misleading. See United States v. Barsoum,
763 F.3d 1321, 1328-29 (11th Cir. 2014). Thus, Moon did not meet
his burden to show that he was entitled to a Franks hearing.
2. Moon’s Motion for Recusal
       As to the recusal motion, Moon relies on evidence that was
not part of the record below to question the judge’s impartiality.
Moon submits that the district court did represent BCBS at some
point at her prior law firm. Assuming that Moon’s new evidence
may be considered on appeal, a reasonable observer still would
not “entertain a significant doubt about the judge’s impartiality”
in this case. See United States v. Patti, 337 F.3d 1317, 1321 (11th
Cir. 2003) (quotation marks omitted). Even if the district court
judge previously worked on BCBS matters at her law firm,
nothing in the record shows that the district court judge or
anyone else at the law firm ever represented BCBS in connection
with this case. In any event, the district court judge had been in
USCA11 Case: 20-13822      Date Filed: 05/10/2022     Page: 35 of 38




20-13822               Opinion of the Court                      35

office—and therefore no longer a member of her prior law firm—
for more than a year before all rulings relevant to this issue.
       What’s more, the district court was not faced with
considering the truth or falsity of the BCBS records themselves,
but only with whether Officer Jason Green intentionally omitted
material information related to those records. Cf. Franks, 438
U.S. at 171, 98 S. Ct. at 2684 (explaining that, in a motion for an
evidentiary hearing, “[t]he deliberate falsity or reckless disregard
whose impeachment is permitted . . . is only that of the affiant.”)
And, because the government moved forward on child
pornography charges and not on any healthcare-related charges,
BCBS was not involved in the instant case beyond the search
warrant affidavit. Its limited role belies Moon’s premise that
BCBS was a “material witness” in his case and did not give rise to
a reasonable question about the judge’s impartiality. Even with
the prior representation of BCBS, we affirm the denial of the
motion to recuse on this basis alone.
3. Moon’s Proposed Additional Jury Instructions
       Finally, the district court did not abuse its discretion in
declining to give the additional jury charges that Moon requested,
as their content was “substantially covered by the charge actually
given.” See United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir.
2006).
       The parties jointly recommended that the court instruct
the jury using the Eleventh Circuit Pattern Jury Instructions for
USCA11 Case: 20-13822         Date Filed: 05/10/2022       Page: 36 of 38




36                       Opinion of the Court                    20-13822

the charged crimes.16 As relevant here, those instructions
informed the jury that Moon could be found guilty of production
of child pornography only if he used a minor “to engage in
sexually explicit conduct for the purpose of producing a visual
depiction.” Similarly, they instructed that Moon could be found
guilty of possession of child pornography if he knowingly
possessed “any visual depiction . . . [whose] production involves
using a minor engaging in sexually explicit conduct.” And, as
relevant here, both instructions defined “sexually explicit
conduct” to mean “actual or simulated . . . lascivious exhibition of
the genitals or pubic area of any person.” They explained:
       “Lascivious exhibition” means indecent exposure of
       the genitals or pubic area, usually to incite lust. Not
       every exposure is a lascivious exhibition. To decide
       whether a visual depiction is a lascivious exhibition,
       you must consider the context and setting in which
       the genitalia or pubic area is being displayed.
       Factors you may consider include:
       • the overall content of the material;
       • whether the focal point of the visual depiction is
         on the minor’s genitalia or pubic area;
       • whether the setting of the depiction appears to be
         sexually inviting or suggestive—for example, in a


16 See 11th Cir. Pattern Jury Instr. O82, O83.4A (2019). The joint proposed
instructions were filed before the superseding indictment, but both parties
adopted them in later filings.
USCA11 Case: 20-13822       Date Filed: 05/10/2022    Page: 37 of 38




20-13822               Opinion of the Court                      37

           location or in a pose associated with sexual
           activity;
      •    whether the minor appears to be displayed in an
           unnatural pose or in inappropriate attire;
      •    whether the minor is partially clothed or nude;
      •    whether the depiction appears to convey sexual
           coyness or an apparent willingness to engage in
           sexual activity; and
      •    whether the depiction appears to have been
           designed to elicit a sexual response in the viewer.

The instruction for the possession statute added that “[a] visual
depiction need not have all these factors to be a lascivious
exhibition.”
      Moon requested several additional instructions, which he
argued were necessary for the jury to understand how to decide
whether the images in this case were lascivious.
       The district court agreed to add one sentence from Moon’s
proposals: “Because what constitutes forbidden lascivious
exhibition is not concrete, the lascivious nature of visual
depictions should be determined with respect to the actual
depictions themselves.” It denied Moon’s six other requested
instructions related to the definition of lasciviousness.
        After careful review, we conclude that Moon’s requested
jury instructions were redundant to the instructions that the
district court provided on the topic of “lascivious exhibition.”
Moreover, several of Moon’s proposed instructions were based
USCA11 Case: 20-13822        Date Filed: 05/10/2022   Page: 38 of 38




38                     Opinion of the Court                20-13822

on case law from other circuits. The district court did not abuse
its discretion by giving the jointly requested instructions from this
circuit’s pattern, along with one addition requested by Moon.
                      VII.    CONCLUSION
       Moon has not shown that the district court erred in its
pretrial rulings or in conducting his trial. Accordingly, we affirm
his convictions and sentences.
      AFFIRMED.